Citation Nr: 0606355	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, among other things, granted service connection 
for erectile dysfunction, assigning an initial noncompensable 
disability for that disorder under the rating schedule but 
granting special monthly compensation for loss of use of a 
creative organ under 38 U.S.C. § 1114(k) and 38 C.F.R. 
§ 3.350(a) and which granted service connection for PTSD and 
assigned an initial rating of 10 percent for that disorder.  
The veteran appealed the initial ratings assigned for these 
disabilities to the Board, alleging that higher disability 
ratings should have been assigned.   

In a March 2004 rating decision, the RO proposed to sever 
service connection for erectile dysfunction and notified the 
veteran of this proposal.  Although his VA Form 9 substantive 
appeal was received in April 2004, perfecting his appeal of 
the initial rating for erectile dysfunction, this document 
may not be considered a notice of disagreement with the 
proposal to sever service connection for erectile dysfunction 
because an notice of disagreement must be filed with an 
"adjudicative determination" and not with a proposed 
adjudicative determination.  38 C.F.R. § 20.201.  Moreover, 
the veteran did not clearly articulate in the substantive 
appeal that he was appealing or disagreeing with the proposed 
severance, as opposed to the initial noncompensable rating, 
and subsequent statements from his representatives, dated in 
June 2004 and January 2006 did not mention the severance 
issue as one contemplated as being on appeal.  Finally, the 
RO severed service connection for erectile dysfunction, 
effective August 1, 2004, in a May 2004 rating decision and 
notified the veteran of this decision, and he did not appeal 
it.  Accordingly, the issue of the severance of service 
connection for erectile dysfunction is not presently before 
the Board on appeal.  Cf. Fenderson v. West, 12 Vet. App. 
119, 131 (1999) (holding that the veteran failed to perfect 
his appeal to the Board and, hence, the Board did not err 
when it decided that that issue was not on appeal to the 
Board).  Thus, in the decision below, the Board has 
considered the appealed issue of the initial rating for 
erectile dysfunction during the period for which service 
connection was in effect for that disorder, i.e., from 
January 21, 2002, to August 1, 2004.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than a global 
assessment of function (GAF) score of 55 and symptoms such as 
frequent awakening, feeling "on edge," irritability, 
depression, and poor concentration.

2.  The veteran's erectile dysfunction was manifested by no 
more than impotence from January 21, 2002 to August 1, 2004.


CONCLUSION OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
erectile dysfunction for the period from January 21, 2002 to 
August 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.27, 4.31, 4.115b, 
Diagnostic Code 7599-7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the veteran in May 2003.  That letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case, he was provided with specific information as to 
why no more than a 30 percent evaluation for PTSD was 
warranted and why his erectile dysfunction merited no more 
than a noncompensable evaluation.  He was also supplied with 
the complete text of 38 U.S.C.A. §§ 5103 and 5103A.  

The Board notes that the May 2003 letter pertains to service 
connection as opposed to entitlement to increased ratings for 
PTSD and erectile dysfunction.  VA's General Counsel has 
held, however, that no VCAA notice is required for such 
downstream issues as entitlement to an increased initial 
evaluation for a disability for which service connection was 
just granted.  As such, no new VCAA notice regarding 
entitlement to an increased initial evaluation for PTSD is 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).

The RO's 2003 letter did not specifically instruct veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims.  When considering the notification letter, the rating 
decision on appeal, and the statement of the case as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give claimants of VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The private medical records do not 
pertain to psychiatric treatment, and the VA medical records 
reflect little mental health treatment.  The veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded two mental health examinations 
and an erectile dysfunction examination in connecting with 
his claims.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board consideration of the merits of the claims in this 
decision.

General Requirements for Increased Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

PTSD 

PTSD is rated under the provisions of Diagnostic Code 9411 in 
the VA Schedule for Rating Disabilities.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Those criteria provide as follows 
regarding levels of disability:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  GAF 
scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

On August 2001 PTSD examination, the veteran indicated that 
he had been married four times previously and that he was 
currently married to his fifth wife.  He reported having 
begun using alcohol in Vietnam and having drunk heavily after 
service.  He stated, however, that he had stopped drinking 
five years earlier.  He complained of intrusive distressing 
thoughts of Vietnam and complained of nightmares three or 
four times a week.  The veteran reported difficulty falling 
and staying asleep and was "hyperactive" to loud noise.  He 
reported irritability and a short temper.  The veteran denied 
any present suicidal ideation.  Objectively, the veteran was 
alert and oriented in all spheres.  He was neatly dressed, 
friendly, and cooperative.  There was no psychomotor 
retardation.  The veteran's speech was clear and normal.  His 
affect was appropriate.  There were no signs of delusions, 
hallucinations, obsessions, compulsions, or phobias.  The 
veteran denied any psychiatric treatment.  The examiner 
diagnosed PTSD and assigned a GAF score of 70.

In an October 2003 social worker's note, the veteran 
indicated that medication aided sleep.  His appetite, energy, 
and sleep were good, and his weight was stable.  His thought 
processes were goal oriented.  There were no delusions or 
hallucinations, and affect was appropriate.  The veteran's 
mood was slightly anxious, but he denied suicidal or 
homicidal ideation.  The diagnosis was PTSD, and the examiner 
assigned a GAF score of 55.

On January 2004 VA psychological evaluation report, the 
examiner indicated that the veteran had attended one 
counseling session but had not returned.  Furthermore, the 
examiner indicated that the veteran had no history of 
psychiatric hospitalizations.  The veteran described his 
symptoms as consisting of intrusive thoughts of Vietnam, 
flashbacks, nervousness when confronted with situations 
reminding him of Vietnam, and he awoke frequently to check 
the house and yard.  He felt nervous in public.  He avoided 
stimuli that would remind him of Vietnam.  The veteran slept 
with the aid of medication, and he complained of anxiety.  
Objectively, the examiner noted that the veteran was neatly 
and cleanly dressed.  He was cooperative and alert and 
exhibited good eye contact.  The veteran was slightly 
agitated and tense and made abrupt movements.  His speech was 
normal and affect appropriate.  His thought processes were 
assessed as normal.  The examiner diagnosed PTSD and assigned 
a GAF score of 55.

The veteran's PTSD symptoms coupled with his GAF score, which 
reflects "more moderate" symptoms, do not rise to the level 
of severity required for and 50 percent disability 
evaluation.  Symptoms such as flattened affect, abnormal 
speech, panic attacks, difficulty understanding complex 
commands, memory impairment, impaired judgment, and impaired 
abstract thinking, contemplated by the next higher, or 50 
percent, evaluation for PTSD are absent in this case.  
Moreover, the symptoms that are shown, including anxiety and 
sleep impairment, are contemplated by the currently assigned 
30 percent rating.  Thus, while the veteran's disability 
picture, as a whole, does not fall within the criteria for a 
50 percent PTSD evaluation.  

For the reasons stated above, the veteran's PTSD 
symptomatology has not risen to the level required for a 50 
percent PTSD evaluation at any time during the appellate 
period.  Thus, an evaluation in excess of 30 percent is 
denied for the entire appellate period.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Finally, in making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Rather, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 54.

Erectile Dysfunction From January 21, 2002 to August 1, 2004

The veteran's service-connected erectile dysfunction is rated 
as noncompensable under the provisions of Diagnostic Code 
7599-7522, although special monthly compensation was granted 
for loss of use a creative organ.  38 C.F.R. § 4.115b; see 
also 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  Diagnostic Code 7522 provides a 20 percent 
disability rating for penile deformity with loss of erectile 
power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

A March 1998 private medical notation indicates complaints of 
erectile impotence.  Another notation dated that month 
reflects penile curvature that could have been due to early 
Peyronie's disease.  April 1998 private medical records 
reveal erectile impotence and early curvature of the penis.  
The impression was of erectile impotence and early Peyronie's 
disease.

July 1998 private clinical records reflect a history of 
erectile problems that was somewhat ameliorated by Viagra.  
The examiner also noted a history of Peyronie's disease.  
Despite various over-the-counter treatments, curvature of the 
penis did not improve.

By August 2003 rating decision, the RO granted service 
connection for diabetes mellitus and for erectile dysfunction 
as secondary thereto.  A zero percent evaluation was assigned 
effective January 21, 2002.

A January 2004 VA medical examination report indicates that 
it was not likely that the veteran's erectile dysfunction was 
related to his diabetes mellitus.  Rather, the examiner 
opined that the veteran had low testosterone levels, which 
were responsible for the erectile dysfunction.  Further, the 
VA medical opinion reflects that it was unlikely that the 
veteran's Peyronie's disease had anything to do with the 
veteran's diabetes mellitus.

The foregoing evidence suggests that any deformity or 
curvature of the penis is due to Peyronie's disease.  The 
veteran was granted service connection for erectile 
dysfunction as secondary to diabetes mellitus.  The Board 
will not herein discuss the etiology of the veteran's 
undeniable erectile dysfunction.  However, a review of the 
evidence indicates that Peyronie's disease and related penile 
deformity are unrelated to the veteran's service-connected 
disability, namely, erectile dysfunction secondary to 
diabetes mellitus.  

Thus, despite penile deformity, a 20 percent evaluation for 
erectile dysfunction must be denied.  The deformity is 
entirely unrelated to the veteran's service-connected 
disability of erectile dysfunction secondary to diabetes 
mellitus.  In assigning compensation, the Board can consider 
only manifestations associated with the service-connected 
disability.  See 38 C.F.R. §§ 4.1, 4.14 (2005).  Because the 
veteran's penile curvature is due to a cause unrelated to the 
service-connected disability, namely Peyronie's disease, it 
cannot be taken into account when compensating the veteran 
for his erectile dysfunction.  

In sum, the only symptom attributable to the service-
connected erectile dysfunction was impotency, for which 
special monthly compensation was awarded.  This alone without 
related deformity of the penis is insufficient for the 
granting of a compensable evaluation under Diagnostic Code 
7522.  As the veteran does not meet the minimal criteria for 
a compensable evaluation under this provision, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

The above analysis pertains to the entire period of time 
covered herein.  Thus, a staged rating under Fenderson is not 
warranted.  Consideration has been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation for the period between 
January 21, 2002 and August 1, 1004 in that the veteran 
manifests no separate and distinct symptoms of diabetes 
mellitus induced impotency not contemplated in the currently 
assigned zero percent rating permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Rather, the preponderance of the evidence is 
against the claim.  See Gilbert, 1 Vet. App. at 54.




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial compensable evaluation for erectile dysfunction 
from January 21, 2002 to August 1, 1004 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


